Citation Nr: 0527131	
Decision Date: 10/05/05    Archive Date: 10/17/05

DOCKET NO.  97-29 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel




INTRODUCTION

The appellant had active service from January 1987 to March 
1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.  (The appellant has since relocated to an area 
served by the RO in Providence, Rhode Island.)  In that 
determination, the RO inter alia denied service connection 
for bilateral hearing loss.  The appellant disagreed and this 
appeal ensued.  The Board remanded the case in February 2004 
and March 2005 for further evidentiary development.  


FINDING OF FACT

The appellant's bilateral hearing loss, which pre-existed his 
entrance into active service, did not undergo an increase in 
symptomatology during his active service.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306, 3.307. 
3.309 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

Before addressing the claims directly, the Board must address 
the provisions of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. § 5100 et seq. (West 2002); see 
38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326(a).  The law 
addresses the notification and assistance requirements of VA 
in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  In addition, the Court held that a 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must accomplish the following: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  Id. at 
115.  

In VCAA letters dated in June 2002, August 2004, and March 
2005, the RO notified the appellant of the information and 
evidence necessary to substantiate the claim, the information 
and evidence that VA would seek to provide, and the 
information and evidence the appellant was expected to 
provide.  In addition, the RO asked the appellant to submit 
any evidence in his possession that pertains to the claim.  
See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

VCAA-compliant notice was not provided to the appellant prior 
to the first unfavorable adjudication of this case.  However, 
after VCAA-compliant notice was sent, the claim was 
readjudicated without "taint" from prior adjudications.  
Thus, to decide the appeal now would not be prejudicial.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2004).  For some factual issues, 
competent lay evidence may be sufficient.  Lay testimony is 
competent when it regards the readily observable features or 
symptoms of injury or illness.  Layno, 6 Vet. App. at 469.  
However, where the claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  

The record includes VA audiologic evaluations in December 
1996 and in September 2003 indicating a hearing loss 
corresponding with the requirements of 38 C.F.R. § 3.385 
(2004).  Thus, the medical evidence shows a current hearing 
loss and satisfies the initial element of a service-
connection claim.  

The appellant acknowledged that he had bilateral hearing loss 
at his entrance into service, but contends that he was 
exposed to acoustic trauma in service that further impaired 
his hearing acuity.  He maintains he was exposed to noise on 
a firing range, when explosives detonated near him, and in 
tactical combat training exercises.  He claimed the training 
requirements at the time precluded his use of hearing 
protection, though the service had issued hearing protection.  
He further noted that at his separation examination an 
audiologist told him he now needed hearing aids, which itself 
suggests a worsening of hearing acuity over the course of his 
service.  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  
38 C.F.R. § 3.304(b) (2004).  On his service entrance 
examination in February 1986, the appellant reported he had a 
history of pre-service hearing loss and that he had done a 
lot of shotgun shooting.  Two separate audiometric 
evaluations that month showed pure tone thresholds, in 
decibels, were as follows:







HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
5 and 45
45 and 
50
LEFT
0
0
0
30 and 
50
40 and 
50

Speech audiometry was not recorded, and thus there was no 
measurement of speech recognition ability.  

This evidence clearly indicates that the appellant had a pre-
service hearing loss.  A preexisting injury or disease will 
be considered to have been aggravated by active military, 
naval, or air service, where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306(a) (2004).  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during wartime service.  This includes 
medical facts and principles that may be considered to 
determine whether the increase is due to the natural progress 
of the condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306(b) (2004).  

The service medical records include numerous audiometric 
evaluations illustrating the severity of the disability.  
Service examination in July 1987 showed pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
45
30
LEFT
0
0
0
50
50

Speech audiometry was not recorded, and thus there was no 
measurement of speech recognition ability.  Service 
examination in December 1989 showed pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
55
55
LEFT
0
0
0
50
50

Speech audiometry was not recorded, and thus there was no 
measurement of speech recognition ability.  (The record 
includes a March 1993 service audiogram with a notation that 
it is not to be used as two of the frequency measurements 
were not validated.)  Service audiological evaluation in 
April 1993 showed pure tone thresholds, in decibels, were as 
follows:
	



HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
40
45
LEFT
0
5
0
50
45

Speech audiometry revealed speech recognition ability of 88 
percent in both the right and left ears.  Service examination 
in July 1993 showed pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
10
45
50
LEFT
0
0
0
100+
AA

Speech audiometry revealed speech recognition ability of 88 
percent in both the right and left ears.  Service 
audiological evaluation in December 1995 showed pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
60
60
LEFT
5
0
0
65
60

Speech audiometry was not recorded, and thus there was no 
measurement of speech recognition ability.  Service clinical 
records in February 1996 indicated the appellant had 
bilateral symmetrical sensorineural hearing loss of long-
standing duration that did not cause significant 
communication difficulties.  There was no reference in this 
clinical record, immediately prior to service, that the 
appellant qualified for use of hearing aids.  Service 
audiological evaluation on February 5, 1996, showed pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
5
60
60
LEFT
5
5
0
65
60

Speech audiometry revealed speech recognition ability of 100 
percent in both the right and left ears.  Service 
audiological evaluation on February 9, 1996, showed pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
50
45
LEFT
0
0
0
55
50

Speech audiometry revealed speech recognition ability of 100 
percent in both the right and left ears.  

The key question in this case is whether the appellant's 
hearing acuity underwent an increase in disability in 
service.  VA examination in December 1996 included no 
discussion of whether the disability increased in severity in 
service.  VA examination in September 2003 indicated the 
difference between the thresholds at 3000 Hz and 4000 Hz 
between his entrance audiogram in February 1986 and his 
separation audiogram on February 1996, was less than 10 dB in 
both ears and was not significant.  The examiner concluded 
that, as there was no significant decrease in hearing from 
his February 1986 to his February 1996 audiograms, it was not 
likely the hearing loss had worsened by his service.  In an 
addendum dated in June 2005, the examiner noted he reviewed 
the claims file and opined the appellant's hearing loss did 
not worsen during his service from January 1987 to March 
1996.  The examiner concluded there was no difference or 
significant change between the pure tone thresholds in the 
February 1986 examination and the February 1996 examinations.  
The examiner acknowledged that the July 1993 examination may 
have been a temporary worsening of hearing acuity in the left 
ear, but that the hearing acuity clearly recovered according 
to results of later audiometric testing.  

The VA examination in September 2003 and the addendum to that 
examination in June 2005 clearly concluded that the bilateral 
hearing loss experienced by the appellant when he entered 
service did not undergo an increase in disability during his 
service.  This opinion is supported by a review of the 
service medical records, and by specific reference to the 
audiometric evaluation measurements recorded during service.  
In light of the evidence of record and based on this 
uncontroverted analysis, it is the determination of the Board 
that the preponderance of the evidence is against the claim 
of service connection for bilateral hearing loss.  


ORDER

Service connection for bilateral hearing loss is denied.  



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


